DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendments filed April 18th, 2022 have been entered. Claims 1-11 and 21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every Drawing and Specification Objection set forth in the Non-Final Office Action mailed December 18th, 2022 and are hereby withdrawn in light of their correction. Additionally, the Rejection to claims 1-5 and 21 are overcome by applicant’s amendment, however, the amended limitations are again Rejected under 103 with Garrigues in view of Lemoine in further view of itself and Camacho with Camacho used additionally as a teaching reference. The Restriction Requirement mailed October 1st, 2021 and made final in the non-Final office action mailed December 16th, 2021 is maintained as FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrigues (U.S. Pat. No. 5881405) in view of Lemoine (U.S. Pat. No. 4985933), itself, and Camacho Perez et al (U.S. Pub. No. 20160091225); hereafter “Camacho”, with Camacho used additionally as a teaching reference.
Regarding claim 1, Garrigues discloses (FIGS. 1-7B) a repellent sleeping bag (as illustrated in FIGS. 1-7B) constructed from a first protective material (as illustrated in FIG. 1 and 6) and a second protective material (as illustrated in FIG. 1 and 5), the repellent sleeping bag comprising: a main body (as illustrated in FIG. 1) having: 
a front surface (14/30; FIG. 1); 
a rear surface (12); 
a left side (the facing/exposed side in FIG. 1); 
a right side (opposite the facing side in FIG. 1); 
a top end (about 18-20; FIGS. 1 and 7A) having a rounded shape (as illustrated in FIGS. 1 and 7A); 
a bottom end (about 16; FIG. 1 and 7A) having a flat shape (as illustrated in FIGS. 1 and 7A); and 
a sleeping bag outer edge (along 20, along 40; FIGS. 1 and 7B) having a closure (as illustrated in FIGS. 2 and 4); 
wherein the main body defines an interior space (as demonstrated in FIG. 7B); 
a panel (20 and 62; FIGS. 1 and 5 respectively) within the front surface at the top end (as illustrated in FIGS. 1 and understood in FIG. 5); 
a plurality of seams connecting the front surface to the rear surface (col. 3, lines 37-39), the sleeping bag outer edge to the closure (Col. 3, lines 2-8/Col. 3, lines 58-60: zipper), and the panel to the front surface (Col. 4, lines 28-46); 
bias tape at the plurality of seams (Col. 4, lines 28-46: “bias tape”); and 
thread sewing the bias tape to the plurality of seams (Col. 4, lines 28-46: ‘sewn’); 
wherein the main body is constructed from the first protective material (as illustrated in FIGS. 1, 6, and 7B), and the panel is constructed from the second protective material (as illustrated in FIGS. 1 and 5); 
the first protective material comprising: 
a plurality of layers (at least two layers 14/60 as illustrated in FIG. 1 and 6); and 
a plurality of outer edges (as conveyed between FIGS. 1 and 6 with outer edges provided to the first protective materials); 
the plurality of layers being breathable (through 14 and 62; FIG. 5), and being joined together via the bias tape along the plurality of outer edges (as illustrated in FIG. 5 and clarified in col. 4, lines 28-46), 
a first net layer (14; FIG. 5); 
a second net layer (60; FIG. 5)
the second protective material comprising: 
the first net layer (14; FIG. 5)
a plurality of second protective material outer edges (along 64; FIG. 5); wherein the plurality of seams occur on biases of each layer of the first protective material and the second protective material (as illustrated in FIG. 5, clarified in col. 4, lines: “bias tape 64”); 
wherein the bias tape provided at each seam of the plurality of seams is sewn onto the first protective material or the second protective material (Col. 4, lines 28-46: sewn), such that the bias tape is bound to each layer of the plurality of layers (as illustrated between FIGS. 5 and 6, clarified in Col. 4, lines 28-46), and such that the bias tape joins a first portion of an outer edge of the plurality of outer edges to a second portion of an outer edge of the plurality of outer edges (as illustrated in FIGS. 5 and 6 and conveyed through Col. 4, lines 28-46); and 
such that the bias tape joins the plurality of second protective material outer edges to the front surface (as illustrated in FIG. 5).
However, Garrigues does not explicitly disclose the plurality of layers comprising: 
a three-dimensional mesh layer between the first net layer and the second net layer, the three-dimensional mesh layer comprising a first mesh sheet and a second mesh sheet raised to a first height above the first mesh sheet; 
wherein the first mesh sheet and the second mesh sheet are associated together via a plurality of compressible elements such that a force exerted on the second mesh sheet causes the second mesh sheet to be pressed towards the first mesh sheet at a second height smaller than the first height.
	Regardless, Lemoine teaches (FIGS. 1, 3, and 4) a fabric construction comprising a plurality of layers comprising: 
a three-dimensional mesh layer (60/62/64/65; FIGS. 3 and 4), the three-dimensional mesh layer comprising a first mesh sheet (62; FIG. 3 and 4) and a second mesh sheet (60 raised to a first height above the first mesh sheet (As illustrated in FIG. 3 and 4); 
wherein the first mesh sheet and the second mesh sheet are associated together via a plurality of compressible elements (64/65: foam) such that a force exerted on the second mesh sheet causes the second mesh sheet to be pressed towards the first mesh sheet at a second height smaller than the first height (As foam is understood in the art to accommodate). Where Lemoines further clarifies that such meshes are attached at seams by biasing tape along all edges (Col. 5, lines 31-42).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the three-dimensional mesh material alongside the first/second mesh sheets of Lemoine (FIGS. 3 and 4) by modifying/incorporating such between the first and second net layers of Garrigues (as illustrated in FIG. 5). Where the results would have been predictable as both Garrigues and Lemoines are concerned with protective fabric constructions. Where advantageously, Lemoine acknowledges that such a three-dimensional, sewn mesh layer constrained element avails considerable protection from stings and penetration while still availing ventilation therethrough (Abstract). Further, it would be advantageous to incorporate the sewn bias tape along all seams as Lemoines acknowledges to further protect the wearer from stinger at such lesser-thickness portions (Col. 5, lines 31-42) and would therefor afford the edges of the mesh (which abut/coincide the seams of the fabric) the same.
However, Garrigues (in view of Lemoine) still does not explicitly disclose wherein the first mesh sheet and second mesh sheet are made explicitly of a wire material.
Regardless, Garrigues (in view of Lemoine) discloses the claimed invention except for the mesh material of the first and second sheet being made of a wire material particularly.  It would have been obvious to one having ordinary skill in the art before the invention was made to have produced the material of mesh sheets of Garrigues (in view of Lemoine) as a wire material particularly, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Camacho teaches “threads or metallic meshes for use in textiles wherein jackets (16), trousers, scarves, shirts, hats (19), shoes (17) gloves (18), mittens and mitts, sleeping bags, tents (20), without limiting the scope of the invention, can be made up” [0069], and furthermore stipulates in the Abstract “meshes, fabrics, threads, fibers or metallic wires used in the textile industry for the manufacture of jackets, trousers, scarves, shirts, hats, gloves, mittens and mitts, sleeping bags, tents, to provide properties to absorb sunlight or artificial radiation and convert it into heat for heating said fibers or a body.” Thereby providing the benefit of permitting the sleeping bag to accentuate heating where sunlight is considerable but temperature may be low. Furthermore, there is a lack of criticality as to the particular material being wire as applicant only appears to note that the material is merely wire (paragraph 0034), and that the “3D mesh 232 may be woven or knitted, and may be elastic” [0032] and “As an example, the 3D mesh 232 may be constructed from polyethylene, or any other suitable materials” [0036]. However, the benefits only seem to be with respect to the fact the mesh layer is 3D in [0034], which is accomplishable by a number of techniques (such as those in Lemoine which renders a three dimensional layer; as illustrated in FIG. 4).
It has been considered for the purposes of examination that “or the first net layer via the thread passing through the bias tape and each layer of the plurality of layers of the first protective material or the first net layer of the second protective material” constitute a selection of claimed features by the “or” construction of the limitation, and therefore only one of the elements therein is necessitated for the claim. However, in the event further features of the limitation are expected, the limitation is more narrowly addressed in claim 6 and the rejection pertinent to matters in the cited limitation above would hold similarly to.
Regarding claim 2, Garrigues in view of Lemoines discloses (Lemoines: FIGS. 3 and 4) the repellent sleeping bag of claim 1, wherein the three-dimensional mesh layer is enclosed by the first net layer, the second net layer, and the bias tape (Lemoines: as illustrated in FIGS. 3 and 4, as set forth and considered in claim 1 prior).
Regarding claim 3, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 2 and 4) the repellent sleeping bag of claim 1, wherein the closure comprises a zipper (Garrigues: 19/26/45; FIGS. 2 and 4; Col. 3, lines 2-8/Col. 3, lines 58-60).
Regarding claim 4, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 2 and 4) the repellent sleeping bag of claim 1, wherein the closure is on the top end, and a portion of the the right side (along 19/26; FIG. 2).
Regarding claim 5, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 2) the repellent sleeping bag of claim 1, wherein the closure is operable from the interior space. Where notably, 19/26 (zippers) are remarked and seem to be operable from within the interior space (Col. 3, lines 7-8: ‘entry and exit of a sleeping bag and occupant within”; as illustrated in FIG. 2)
Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrigues in view of Lemoine.
Regarding claim 6, Garrigues discloses (FIGS. 1-7B) a repellent sleeping bag (as illustrated in FIGS. 1-7B) constructed from a protective material (as illustrated in FIG. 1 and 6), the repellent sleeping bag comprising: a main body (as illustrated in FIG. 1) having: 
a front surface (14/30; FIG. 1); 
a rear surface (12); 
a left side (the facing/exposed side in FIG. 1); 
a right side (opposite the facing side in FIG. 1); 
a top end (about 18-20; FIGS. 1 and 7A); 
a bottom end (about 16; FIG. 1 and 7A) having a flat shape (as illustrated in FIGS. 1 and 7A); and 
a sleeping bag outer edge (along 20, along 40; FIGS. 1 and 7B) having a closure (as illustrated in FIGS. 2 and 4); 
wherein the main body defines an interior space (as demonstrated in FIG. 7B); 
a plurality of seams connecting the front surface to the rear surface (col. 3, lines 37-39), and the sleeping bag outer edge to the closure (Col. 3, lines 2-8/Col. 3, lines 58-60: zipper); 
bias tape at the plurality of seams (Col. 4, lines 28-46: “bias tape”); and 
thread sewing the bias tape to the plurality of seams (Col. 4, lines 28-46: ‘sewn’); 
wherein the main body is constructed from the protective material (as illustrated in FIGS. 1, 6, and 7B); 
the protective material comprising: 
a plurality of layers (at least two layers 14/60 as illustrated in FIG. 1 and 6); and 
a plurality of outer edges (as conveyed between FIGS. 1 and 6 with outer edges provided to the first protective materials); 
the plurality of layers being breathable (through 14 and 62; FIG. 5), and being joined together via the bias tape along the plurality of outer edges (as illustrated in FIG. 5 and clarified in col. 4, lines 28-46), 
a first net layer (14; FIG. 5); 
a second net layer (60; FIG. 5)
wherein the bias tape provided at each seam of the plurality of seams is sewn onto the first protective material or the second protective material (Col. 4, lines 28-46: sewn), such that the bias tape is bound to each layer of the plurality of layers via the thread passing through the bias tape and each layer of the plurality of layers (as illustrated between FIGS. 5 and 6, clarified in Col. 4, lines 28-46), and such that the bias tape joins a first portion of an outer edge of the plurality of outer edges to a second portion of an outer edge of the plurality of outer edges (as illustrated in FIGS. 5 and 6 and conveyed through Col. 4, lines 28-46); and 
However, Garrigues does not explicitly disclose the plurality of layers comprising: 
a three-dimensional mesh layer between the first net layer and the second net layer, the three-dimensional mesh layer comprising a first mesh sheet and a second mesh sheet raised to a first height above the first mesh sheet; 
wherein the first mesh sheet and the second mesh sheet are associated together via a plurality of compressible elements such that a force exerted on the second mesh sheet causes the second mesh sheet to be pressed towards the first mesh sheet at a second height smaller than the first height.
	Regardless, Lemoine teaches (FIGS. 1, 3, and 4) a fabric construction comprising a plurality of layers comprising: 
a three-dimensional mesh layer (60/62/64/65; FIGS. 3 and 4), the three-dimensional mesh layer comprising a first mesh sheet (62; FIG. 3 and 4) and a second mesh sheet (60) raised to a first height above the first mesh sheet (As illustrated in FIG. 3 and 4); 
wherein the first mesh sheet and the second mesh sheet are associated together via a plurality of compressible elements (64/65: foam) such that a force exerted on the second mesh sheet causes the second mesh sheet to be pressed towards the first mesh sheet at a second height smaller than the first height (As foam is understood in the art to accommodate). Where Lemoines further clarifies that such meshes are attached at seams by biasing tape along all edges (Col. 5, lines 31-42).
It would have been obvious to one of ordinary skill in the art before the application was effectively filed to have incorporated the three-dimensional mesh material alongside the first/second mesh sheets of Lemoine (FIGS. 3 and 4) by modifying/incorporating such between the first and second net layers of Garrigues (as illustrated in FIG. 5). Where the results would have been predictable as both Garrigues and Lemoines are concerned with protective fabric constructions. Where advantageously, Lemoine acknowledges that such a three-dimensional, sewn mesh layer constrained element avails considerable protection from stings and penetration while still availing ventilation therethrough (Abstract). Further, it would be advantageous to incorporate the sewn bias tape along all seams as Lemoines acknowledges to further protect the wearer from stinger at such lesser-thickness portions (Col. 5, lines 31-42) and would therefor afford the edges of the mesh (which abut/coincide the seams of the fabric) the same.
Regarding claim 7, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 1 and 7A) the repellent sleeping bag of claim 6, wherein the top end further comprises a rounded shape (Garrigues: as illustrated in FIGS. 1 and 7A).
Regarding claim 8, Garrigues in view of Lemoines discloses (Lemoines: FIGS. 3 and 4) the repellent sleeping bag of claim 6, wherein the three-dimensional mesh layer is enclosed by the first net layer, the second net layer, and the bias tape (Lemoines: as illustrated in FIGS. 3 and 4, as set forth and considered in claim 6 prior).
Regarding claim 9, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 2 and 4) the repellent sleeping bag of claim 6, wherein the closure comprises a zipper (Garrigues: 19/26/45; FIGS. 2 and 4; Col. 3, lines 2-8/Col. 3, lines 58-60).
Regarding claim 10, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 2) the repellent sleeping bag of claim 1, wherein the closure is operable from the interior space. Where notably, 19/26 (zippers) are remarked and seem to be operable from within the interior space (Col. 3, lines 7-8: ‘entry and exit of a sleeping bag and occupant within”; as illustrated in FIG. 2).
Regarding claim 11, Garrigues in view of Lemoines discloses (Garrigues: FIGS. 2 and 4) the repellent sleeping bag of claim 6, wherein the closure is on the top end, and a portion of the right side (along 19/26; FIG. 2).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garrigues in view of Lemoine in further view of itself, and Camacho, with Camacho used additionally as a teaching reference.
Regarding claim 21, Garrigues in view of Lemoine teaches the repellent sleeping bag of claim 6.
However, Garrigues (in view of Lemoine) does not explicitly teach wherein the first mesh sheet and the second mesh sheet each are wire mesh sheets.
Regardless, Garrigues (in view of Lemoine) discloses the claimed invention except for the mesh material of the first and second sheet being made of a wire material particularly.  It would have been obvious to one having ordinary skill in the art before the invention was made to have produced the material of mesh sheets of Garrigues (in view of Lemoine) as a wire material particularly, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as Camacho teaches “threads or metallic meshes for use in textiles wherein jackets (16), trousers, scarves, shirts, hats (19), shoes (17) gloves (18), mittens and mitts, sleeping bags, tents (20), without limiting the scope of the invention, can be made up” [0069], and furthermore stipulates in the Abstract “meshes, fabrics, threads, fibers or metallic wires used in the textile industry for the manufacture of jackets, trousers, scarves, shirts, hats, gloves, mittens and mitts, sleeping bags, tents, to provide properties to absorb sunlight or artificial radiation and convert it into heat for heating said fibers or a body.” Thereby providing the benefit of permitting the sleeping bag to accentuate heating where sunlight is considerable but temperature may be low. Furthermore, there is a lack of criticality as to the particular material being wire as applicant only appears to note that the material is merely wire (paragraph 0034), and that the “3D mesh 232 may be woven or knitted, and may be elastic” [0032] and “As an example, the 3D mesh 232 may be constructed from polyethylene, or any other suitable materials” [0036]. However, the benefits only seem to be with respect to the fact the mesh layer is 3D in [0034], which is accomplishable by a number of techniques (such as those in Lemoine which renders a three-dimensional layer; as illustrated in FIG. 4).
Response to Arguments
Applicant’s arguments, see Remarks (pages 9), filed April 18th, 2022, with respect to Drawing and Specification Objections have been fully considered and are persuasive.  The Drawing and Specification Objections of December 16th, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-5 (and 21) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notably, applicant alleges (Remarks: page 11, final paragraph-page 12) that neither Garrigues nor Lemoine address a wire mesh material for the particular material of the mesh sheets. Examiner agrees with this argument as Lemoine and Garrigues does not explicitly disclose this material. However, the arguments are moot as Camacho is used to address the use of wire materials for the mesh sheets. As Camacho recognizes wire mesh is known to be used equivalently with fabric and weaving and nets, which both Garrigues and Lemoine provide. It would have been a simple design consideration to have chosen a wire material for the mesh sheets, where Camacho sets forth that such material is advantageous to improve heating of the fabric material (including sleeping bags; paragraph 0069 and the Abstract).
Therefore, claims 1-5 and 21 are newly rejected under 103 under Garrigues in view of Lemoine, itself, and Camacho, with Camacho additionally used as a teaching reference.
Applicant's arguments filed April 18th, 2022 have been fully considered but they are not persuasive.
With regard to applicant’s allegations (Remarks: pages 10-11), concerning that Garrigues or Lemoine disclose a middle mesh layer. However, Merriam Webster defines ‘mesh’ to be “the fabric of a net” (met by Lemoine, FIG. 4), “a woven, knit, or knotted material of open texture with evenly spaced holes” (met by Lemoine), and “a weblike pattern or construction” (met by Lemoine). 
Examiner does concede that the mapping of the reference inadvertently omitted the reference characters 60/62 in the first ‘’three-dimensional mesh layer”; however, the Rejection mailed December 16th, 2021 clarified this limitation further stated and properly mapped “the three-dimensional mesh layer comprising a first mesh sheet (62; FIG. 3 and 4) and a second mesh sheet (60)” and clarified 64/65 as “a plurality of compressible elements (64/65: foam)”. Therefore, 60 and 62 should be understood to be meshes thereof; where 64/65 are considered constituents of “the three dimensional mesh layer” alongside the first and second mesh sheets (60/62 respectively). The office action did not allege 64 and 65 were the mesh layers but amply clarified “the three-dimensional mesh layer comprising a first mesh sheet (62; FIG. 3 and 4) and a second mesh sheet (60)”. Any arguments directed to 64/65 as ‘the mesh layer’ are considered moot by the clarity expressed above and provided through the original Non-Final Office Action mailed December 16th, 2021.
Therefore, Examiner is not persuaded that Garrigues in view of Lemoine fails to disclose a mesh layer with two mesh sheets as Lemoine eminently provides two mesh sheets through 60 and 62 (as originally mapped in the non-final office action mailed December 16th, 2021), and therefore, the rejections of claims 6-11 are maintained for reasons of record under Lemoine in view of Garrigues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art previously made of record and not relied upon is still considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/15/2022